Case: 17-13240    Date Filed: 10/24/2018   Page: 1 of 4


                                                             [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 17-13240
                            Non-Argument Calendar
                          ________________________

                      D.C. Docket No. 2:17-cv-14209-RLR



BRIAN M. CASEY,

                                                 Plaintiff - Appellant,

versus

WEXFORD HEALTH SVC.,
CORIZON HEALTH SVC.,
CENTURION HEALTH SVC.,
PAMELA JO BONDI,
Attorney General, State of Florida,
JULIE JONES, et al.,

                                                 Defendants - Appellees.

                          ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                                (October 24, 2018)
                 Case: 17-13240        Date Filed: 10/24/2018       Page: 2 of 4


Before TJOFLAT, NEWSOM and BLACK, Circuit Judges.

PER CURIAM:

       Brian Casey appeals pro se from the district court’s order adopting the report

and recommendation of the magistrate judge and dismissing his pro se complaint

for violating the “three-strikes” provision of the Prison Litigation Reform Act, 28

U.S.C. § 1915(g). After review, we affirm. 1

                                       I. DISCUSSION

A. Dismissal under § 1915(g) 2

       Casey first contends the district court erred by dismissing his in forma

pauperis complaint under the “three-strikes” provision of § 1915(g). But he fails to

develop any argument addressing the ground for the district court’s dismissal—its

determination that Casey failed to allege facts demonstrating he was “under

imminent danger of serious physical injury.” 28 U.S.C. § 1915(g). In fact, Casey

fails to even reference “imminent danger” in his discussion of the issue. By failing

to address the ground for the district court’s dismissal, Casey has abandoned the

issue on appeal. See Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d 678, 681


       1
         We do not address Casey’s contentions that the district court violated his Fourth
Amendment rights by “seizing an action,” or that it erred by not construing his complaint as an
action for habeas corpus, because those contentions were not first raised in the district court. See
Access Now, Inc. v. Sw. Airlines Co., 385 F.3d 1324, 1331 (11th Cir. 2004).
       2
         We review de novo a dismissal under § 1915(g). Miller v. Donald, 541 F.3d 1091, 1100
(11th Cir. 2008).


                                                 2
                 Case: 17-13240        Date Filed: 10/24/2018        Page: 3 of 4


(11th Cir. 2014) (“We have long held that an appellant abandons a claim when he

either makes only passing references to it or raises it in a perfunctory manner

without supporting arguments and authority.”); Timson v. Sampson, 518 F.3d 870,

874 (11th Cir. 2008) (“While we read briefs filed by pro se litigants liberally,

issues not briefed on appeal by a pro se litigant are deemed abandoned.” (citation

omitted)).

B. Appointment of Counsel3

       Casey next contends the district court unfairly denied his request to have

counsel appointed. Given Casey’s abandonment of his argument concerning the

district court’s dismissal of his complaint under § 1915(g), we cannot conclude the

district court abused its discretion by denying Casey’s request for counsel.

C. Appealing In Forma Pauperis 4

       Casey also contends the district court abused its discretion by denying his

motion to appeal in forma pauperis. This issue is moot because his request to

proceed on appeal in forma pauperis was later granted. See Doc. 9.

D. Motions to Disqualify 5


       3
           We review for abuse of discretion a district court’s decision not to appoint counsel for a
civil litigant. Smith v. Sch. Bd. of Orange Cty., 487 F.3d 1361, 1365 (11th Cir. 2007).
       4
        We review for abuse of discretion a district court’s denial of a motion to proceed in
forma pauperis. Daker v. Comm’r Ga. Dep’t of Corr., 820 F.3d 1278, 1283 (11th Cir. 2016).
       5
          We review for abuse of discretion a district court’s denial of a motion to recuse. United
States v. Perkins, 787 F.3d 1329, 1342 (11th Cir. 2015).
                                                  3
              Case: 17-13240       Date Filed: 10/24/2018   Page: 4 of 4


      Finally, Casey contends the district court unfairly denied his motions to

disqualify the magistrate judge and the district judge. In support, he offers only

this conclusory statement: “The magistrates [sic] fraudulent report and

recommendation was clearly deep-seated antagonism that made fair minded

judgment impossible and recusal is in order.” Br. of Appellant at 7 (citing Liteky v.

United States, 510 U.S. 540 (1994)). Casey’s argument is based entirely on the

adverse opinion the magistrate judge issued against him. Casey cites no evidence

of bias or partiality by the magistrate judge, much less bias or partiality based on

an “extrajudicial source.” See Liteky, 510 U.S. at 554–55. The district court

therefore did not abuse its discretion in denying Casey’s motions to disqualify.

                                   II. CONCLUSION

      Casey has abandoned his challenge to the district court’s dismissal of his

complaint under § 1915(g). The district court did not abuse its discretion by

denying Casey’s request to appoint counsel. Nor did it abuse its discretion by

denying Casey’s motions to disqualify. In light of this Court’s subsequent order

granting Casey permission to appeal in forma pauperis, the district court’s denial of

Casey’s initial request is moot.

      AFFIRMED.




                                           4